IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

JGSEPH BATRES and
HEIDI BATRES,

Plaintiffs,
v.
KAREN KNIGHT,

Defendant.

Joseph and Heidi Batres
101 West 13th Street
Wilmington, DE 19801
Pro Se

SMALLS, C.J.

\./VV\./\/\/\_/\/\_/\/

Reserved: February 18, 2019

Decided: March 28, 2019

DECISION AFTER TRIAL

C.A. NO. CPU4-18-002154

Douglas Shachtman, Esq.
1200 Pennsylvania Ave
Wilmington, DE 19806
Attomeyfor Defendants

This is a breach of contract proceeding brought by Joseph Batres and Heidi Batres
(hereinafter “Plaintiffs”) for payment of proceeds following the sale of a real property.
Karen Knight (hereinafter “Defendant”) denies liability on the basis that When Plaintiff
vacated the property, they left the property in such disrepair that she could not sell the
property, or that any sale Was contingent upon repair of such damages.

The facts in this proceeding are not very complicated and indicate as follows. The
Plaintiffs were residents of a property lease from the Defendant. Defendant brought a
Landlord-Tenant Summary Possession proceeding in the Justice of the Peace Court to
recover the premises The Landlord-Tenant proceeding Was resolved by the parties
entering into a stipulated agreement dated October 17, 2017.

The agreement signed by all parties provided that rent of approximately $4,058.07
is due and any additional amount due as an abatement and reimbursement to the Batres
representing renovations for the premises and abatement for conditions. Further, the
parties agreed that this resulted in a net credit to the Batres in excess of the Justice of the
Peace Court’s jurisdiction and no amount Was awarded to Defendant. Additionally, the
Batres agreed to vacate the premises on or before November 6, 2017, and if they fail to
vacate, a judgment of possession shall immediately be entered and a Writ issued Lastly,
the parties entered into a separate settlement agreement indicating that the amounts due to
the Batres shall be enforceable in a Court of competent jurisdiction. The agreement is
signed by all parties. n

Relying on this stipulated agreement, the Justice of the Peace Court dismissed the

case (JPl3-l7-01()737) With prejudice on November 16, 2017. As a part of the stipulated

l

agreement, the parties agreed that Defendant, owner of the property at 7 Travertime Way
Newark, DE 19702, will sell such property. Further, the agreement states “when the
property is sold, Defendant agrees to pay Plaintiffs a sum equal to $22,500.00, if the net
proceeds of the sale are equal to or greater than that amount; if it is less than $22,5000.00,
Plaintiffs agree to accept all of the net proceeds from the sale in satisfaction of this
obligation.”' Additionally the agreement states that the parties relinquish all claims other
than enforcement of this agreement against one another.

On May 4, 2018, Plaintiffs filed a complaint against Defendant alleging that she
failed to comply with the stipulated agreement On June 21, 2018, Defendant filed an
Answer denying the agreement and claiming that upon the vacancy of tenants, the house
was damaged so severe it was not suitable for sale. Further, Defendant claims that
Plaintiffs failed to notify her of maintenance issues on the property which resulted in
improper repairs. Additionally, Defendant argues Plaintiffs failed to obtain authorization
for upgrades made to the property.

Both parties submitted Case Management Worksheets. Plaintiffs worksheet
claims the residence was sold on July 10, 2018 for $207,000.00 and demands Defendant
pay per the agreement $22,500.00 or all net proceeds. Defendant’s worksheet claims
Plaintiffs owe over $4,000.00 and are asking for all her net proceeds from the sale of her

house with no evidence that they “put that much into the house.” Defendant further

 

' Attachment to Plaintiffs complaint

argues that after Plaintiffs vacated the house, it took months to fix the damage in order to
sell the residence

On February 4, 2019, counsel for Defendant entered his appearance On February
18, 2019, trial was held. Defendant testified regarding the agreement between the parties
dated October 17, 2017.2 Defendant further testified that she sold the property at 7
Travertine Way but was unsure of the amount paid. Plaintiff provided a document from
Trulia.com that showed the property sold for $207,000 on July 17, 2018.3 After
reviewing the document, Defendant testified she believes the property sold for that
amount and her profit was approximately $13,000. Defendant testified that she did not
pay the Plaintiffs in accordance with the agreement upon the sale of the home.

Defendant admitted into evidence a binder consisting of pictures, receipts,
invoices and court documents4 Defendant alleges there was substantial damage to the
property by testifying to numerous pictures depicting areas of the residence that needed
repair. Defendant further testified Plaintiffs resided in her vacant property from 2015
until vacated by JP Court order on October 17, 2017.5 Once Plaintiff’ s vacated the
property, Defendant inspected the residence with her son-in-law, LaRoy Robinson, who
testified to the pictures taken and repairs needed on the property.

Plaintiff’s cross-examined Defendant regarding emails sent regarding repairs and

maintenance Defendant testified she did not recall most of the emails. Defendant did

 

2 Plaintiff’s Exhl'bit ].

3 Plaintiff’s Exhl'bil 2; (admitted for the sole purpose of establishing the sale price ofthe property).
“ Defendants Exhibil 2.

5 Defendants’ Exhibil 1, p. 77.

recall an email sent from Plaintiff- that forgave two (2) months’ rent in exchange for their
repairs of the heating, plumbing and electrical issues.6 Lastly, Plaintiff testified she sent
several emails to Defendant regarding repairs and concerns to which she received
responses7 Plaintiff further testified this was not a normal tenancy, as they had an
agreement to fix up the property while residing there and to be compensated under the
contract.
LEGAL STANDARD

During a trial, the Court sits as the trier of fact, therefore, it is the Court’s
responsibility to assess the credibility of the witnesses and, where there is a conflict in the
testimony, to reconcile these conflicts, “if reasonably possible[,] so as to make one
harmonious story.”8 In doing so, the Court takes into consideration the demeanor of the
witnesses, their apparent fairness in giving their testimony, their opportunities in hearing
and knowing the facts about which they testified, and any bias or interest they may have
concerning the nature of the case.9 In civil cases, the Plaintiff bears the burden to prove
each element of its claim by a preponderance of the evidence.m The party on which the
greater weight of the evidence is found is the side on which the preponderance of the

evidence exists. ll

 

" Plaintiffs Exhibil 3.

7 Plaintiff’s Exhibl`l 5.

8 Nat ’l Grange Mut. lns. C0. v. Nelson F. Davis, Jr., et. al., 2000 WL 33275030, at *4 (Del. Com. Pl. Feb.
9, 2000).

9 See Slate v. Westfall, 2008 WL 2855030, at *3 (Del. Com. Pl. Apr. 22, 2008).

'0 See Reynolds v. Reynolds, 237 A.2d 708, 711 (Del. 1967).

" See id.

In order for a plaintiff to prevail on a claim for breach of contract, they must
establish by a preponderance of the evidence that: (1) a contract existed between the
parties; (2) the defendant breached an obligation imposed by the contract, and (3) the
plaintiff suffered damages as a result of the breach.12 Delaware adheres to the objective
theory of contracts, meaning a contract should be viewed in the light of an objective and
reasonable third party.13 “A breach of contract occurs by a party's non-performance,
repudiation, or both.”14

DISCUSSION

lt is undisputed that a contract existed between Plaintiff and Defendant that
requires Defendant to pay Plaintiff’ S $22,500.00 upon the sale of the property or the net
proceeds if less than that amount is received. Defense arguments regarding Plaintiff`s
failing to vacate the property, causing wear and tear damage to the residence and
admissions of receipts and invoices is not the issue in this case. There is no provision in
the contract which provides for an offset for damages or condition of the property. The
contract language is clear without any ambiguity or reservation. Further, the Justice of
the Peace Court dismissed the Landlord-Tenant proceeding in reliance on this agreement

Also, Defendant’s credibility diminished during her testimony since she was able to

recall some emails and not others, though the emails bore the same addresses and

 

‘2 See Gregory v. Frazer, 2010 WL 4262030, *l (Del. Com. Pl. Oct. 8, 2010); VLIW Technology, LLC v.
Hew/ell-Packara’, C0., 840 A.2d 606, 612 (Del. 2003).

'3 See Brace Indus. Conlracting, lnc. v. Peterson Em‘ers., Inc., 2016 WL 6426398, at *6 (Del. Ch. Oct. 31,
2016).

'4 Preferrea' Fl'ncmcial Services, lnc. v, Business Buildersfor Entrepreneurs, LLC, 2016 WL 4537759, at
*3 (Del. Com. Pl. Aug. 30, 2016) (internal citations omitted).

5

responses. Defendant testified that her net proceeds were approximately $13,000. The
contract requires payment of the $22,500.00 or the full amount of the net proceeds from
the sale. Therefore, pursuant to the contract, Defendant is required to pay that amount to
the Plaintiffs.

ACCORDINGLY, judgment is entered for the Plaintiffs in the amount of

$13,000.00, post~judgment interest at the legal rate and costs of the proceedings

IT IS SO ORDERED. /M

lex .,Smalls
Chie Judge